Appellant in his motion complains of the fact that we erred in our affirmance of this case, because there was no corroboration of appellant's confession relative to the theft of this animal, and lays down the following proposition:
"Because the court erred in affirming said cause for the reason the court did not charge the jury that no person could be convicted upon his confession alone unless it is corroborated by other evidence."
In other words, he says that it is necessary to corroborate the confession of one charged with crime, when such confession directly connects such person with the crime, before a conviction can be had upon a trial for such offense.
This is not a sound legal proposition. It is true that a confession, standing alone, is not sufficient to establish the corpus delicti of an offense, but when such has been established outside of such confession, then such confession alone would be sufficient to establish the guilt of the defendant. Mr. BRANCH'S Penal Code, page 1049, lays down the doctrine that: "Defendant's identity as the criminal may rest alone upon his uncorroborated confession." Gallegos v. State,90 S.W. 492, 49 Tex.Crim. Rep.; Sullivan v. State,40 Tex. Crim. 639, 51 S.W. 375.
That the complaining witness lost a red yearling is plain from the evidence; that some one butchered an animal near appellant's premises seems to be equally plain; that appellant admitted that tracks leading up to such place where the animal was butchered were his is also clear; that appellant sold a butchered animal, having a red hide, of about the weight of the lost yearling, at about the time the yearling was lost, also appears; that appellant, who owned no yearling, and another stole the animal in question from the complaining witness is shown by his confession.
We still deem the facts sufficient to establish the theft of such animal and appellant's guilty connection therewith. The confession may be used to aid the proof of the corpus delicti. See Branch's Penal Code, page 1049.
The motion is overruled. *Page 542